Case 1:20-cv-05083-RA Document1 Filed 07/02/20 Page 1 of 10

Joseph J. Waske
22862 Via Genoa
Dana Point, CA 92629
949-517-8330
jwaske3@yahoo.com

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK

. Case No.: 08-13555 (scc)
Lehman Brothers Holdings Inc.,

(Jointly Administered)
et al,

)
)
)
}
Debtors.
}
)
)
}

 

NOTICE OF APPEAL

 

TO THE HONORABLE SHELLEY C CHAPMAN
UNITED STATES BANKRUPTCY JUDGE:

Joseph Waske, as Pro Se, files this notice of my intent to
appeal the Order Denying (I) Motion to Reclassify (Related Doc #
[60337]}; (II) Motion to Reserve for Motion to Reclassify
(Related Doc # [60448}]); and (III) Motion for Summary Judgment
(Related Doc # [60484]) issued by this court on 6/11/2020.

(Docket #60678)
Case 1:20-cv-05083-RA Document1 Filed 07/02/20 Page 2 of 10

Elizabeth Harrison
1413 N. Vermont St,
Arlington, VA 22201
571-480-2520
eharrisonl65@gmail.com

Glenn Blaze

748 Port Monmouth Rd
Port Monmouth, NJ 07758
732-769-2398
giennblaze2@gmail.com

Brian L. Linse
2495 SW Timberline Dr.
Portland, OR $7225

Alvin Wilson

6037 E. Dodge Rd.
Mount Morris, MI 48458
810-287-8568
mrfidlsticks@gmail.com

Garrett Fails

Weil, Gotshal and Manges
767 Fifth Ave

New York, NY 10153

Respectfully Submitted,

Dated this 23rd day of June, 2020

    

ea.

_-voseph J. Waske
22862 Via Genoa
Dana Point, CA 92629

 

Michael Logan

1043 University Ave
Rochester NY, 14607
985-739-9239
Michael.Logan@RCSDki2.org

Alex Olivo

16452 Karold St.

Oak Forest, IL 60452
630-697-9464
olivo_alex@yahoo.com

Jeffrey Lenore Wood
402 W Alien Ave
Springdale, AZ 72764
479-841-6233
jeff@USadman.com

Rex Wu

6315 N Campbell
Chicago, IL 60659
312-785-0348
rex.wu@live.com
 

08 13S8S-SehseM8 HOG A OSI PHOGALAM erfEnterere AGM 202:PAR8 3 dain Document
gio

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re ; Chapter 11 Case No.
LEHMAN BROTHERS HOLDINGS INC.), et ail. ( 08-13555 (SCC)
Debtors. (Jointly Administered)
x

ORDER DENYING (2) MOTION TO RECLASSIFY (ECF NO. 60337);
(if) MOTION TO RESERVE FOR MOTION TO RECLASSIFY (ECF NO. 60448);
AND (1H) MOTION FOR SUMMARY JUDGEMENT (ECE NO. 60484)
The Court having considered the following motions filed by Joseph Waske (“Waske”):
(i) Motion to Reclassify [ECF No. 60337] (the “Motion to Reclassify”), (ii) Motion to Reserve
jor Motion to Reclassify [ECF No. 60448] (the “Motion to Reserve”), (iii) Motion for Summary
Judgement [ECF No. 60484] (the “Motion for Summary Judgement” and collectively with the
Motion to Reclassify and the Motion to Reserve, the “Motiens); and the Court having
considered the timely objections by the Plan Administrator to the Motion to Reclassify [ECF No.
60378], to the Motion to Reserve [ECF No. 60482], and to the Motion for Summary Judgement
[ECF No.60641]; and the Court having considered each of Waske’s replies thereto [ECF Nos.
60403, 60542, and 60642]; and the Court having considered all of the joinders and statements
filed in connection with the Motions (collectively, the “Joinders”) [ECF Nos. 60348, 60354,
60379, 60381, 60400, 60478, 60479, 60507, 60645, and 60654]; and the Court having
jurisdiction to decide the Motions and the relief requested therein in accordance with 28 U.S.C.
§§ 157(a)-(b) and 1334 and the Amended Standing Order of Reference M-431, dated January 31,

2012 (Preska, C.J.); and consideration of the Motions and the relief requested therein being a

core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

WEILA87506 156\2\58399.001 1173217.0004
 

O8-1S555 Ses GOS MH FI HOGA o fentenen LOGIT 2: 2B 4 dflaio Document
gzo0

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having conducted a hearing on the

Motions on June 3, 2020 (the “Hearing”); and after due deliberation and for the reasons stated

by the Court in its bench ruling at the Hearing, which are incorporated as if set forth herein and
made part hereof, the Court having determined that no party established sufficient factual or
legal basis for the requested relief in the Motions, it is hereby

1. ORDERED that each of the Motions is denied with prejudice; and it is
further

2. ORDERED that any relief sought by the Motions or the Joinders is denied
with prejudice.

3. ORDERED that this Court shall retain jurisdiction with respect to all
matters arising from or related to the implementation of this Order.
Dated: June 11, 2020

New York, New York
/S/ Shelley C, Chapman

THE HONORABLE SHELLEY C. CHAPMAN
UNITED STATES BANKRUPTCY JUDGE
 

Case 1:20-cv-05083-RA Document1 Filed 07/02/20 Page 5 of 10

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The J5-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of piaadings or
other papers as required by law, except as provided by local nutes af court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

Joseph J. Waske
22862 Via Genoa, Dana Point, CA 92629

Lehman Erothers Holdings Inc., et al

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)
Pro Se Garrett Fails - Weil, Gotshal and Manges
949-517-8330 767 Fifth Ave

jwaske3@yahoo.com New York, NY 10153

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING ANO WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Notice of Appeal for Order Denying (60678) (If) Motion to Reclessify (60337);
{IT} Motion to Reserve for Motion to Reclassify (60448) and (III) Motion for Summary Judgment

{6 9 484} Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[]¥es[¥] Hon. S. Chapman

& Case No, 98-13555

If yes, was this case Vol.[] invol. [7] Dismissed.

No {x} Yes] If yes, give date

Is THIS AN INTERNATIONAL ARBITRATION CASE? No C Yes []
{PLACE AN fx] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFETTURE/PENALTY BANKRUPTCY OTHER STATUTES
[1867 HEAL THCARE/ 375 FALSE CLAIMS
ty10 INSURANCE [ 1810 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED pq 422 APPEAL i]
{ } 120 MARINE [ ]215 AIRPLANE PRODUCT INJURY/PROQUCT LIABILITY SEIZURE OF PROPERTY 28 USC 158 i 1376 QUI TAM
[] 130 MILLER ACT LIABILITY f 1365 PERSONAL INJURY 21 USC B84 [ ]423 WITHDRAWAL [ ]400 STATE
{] 140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCTLABILITY + eos otHER 268 USC 157 REAPPORTIONMENT
INSTRUMENT NDER { ]388 ASBESTOS PERSONAL [ ]410 ANTITRUST
{ ] 150 RECOVERY OF = { 1330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LEABILFTY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT ~—s[_ ] 240 MARINE PERSONAL PROPERTY { }820 COPYRIGHTS | ] 470 RACKETEER INFLU-
[ ] 154 MEDICARE ACT = {_ 1345 MARINE PRODUCT { }83¢0 PATENT ENCED & CORRUPT
[ ] 452 RECOVERY OF LIABILITY [ ]870 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED { } 350 MOTOR VEHICLE (J371 TRUTH INLENDING | J 885 PATENT-ABBREVIATED NEW DRUG APPLICATION {RICO}
STUCENTLOANS [| ]355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS} PRODUCT LIABILITY SOCIAL SECURITY [ 1490 CABLE/SATELLITE T¥
1} 153 RECOVERY OF = | _ 360 OTHER PERSONAL
OVERPAYMENT INJURY [ }380 OTHER PERSONAL LABOR [ ] 867 HIA (43969 [ ]850 SECURITIES!
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE | ] 862 BLACK LUNG (923) COMMODITIES!
BENEFITS MED MALPRACTICE [ }385 PROPERTY DAMAGE =| 1730 FAIRLABOR [ 1683 DIWC/DIWW (40519) EXCHANGE
£1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT { ]864 SSID TITLE XvI
SUITS [ ]720 LABORMGMT { ] 865 RSE (405(¢))
{ 1190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT { | 453 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
1 1195 CONTRACT [ [516 MOTIONS TO £ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]897 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE  ¢ Eave ACT (FMLA)
LIABILITY 28 USC 2255 { ] 870 FAXES (U.S. Piaintift or
[ 1196 FRANCHISE CIMIL RIGHTS { 1530 HABEAS CORPUS [ ]780 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION 11871 IRS THIRD PARTY MATTERS
[ 1542 MANDAMUS & OTHER = [ J 791 EMPL RET INC 26 USG 7609 [| ]895 FREEDOM OF
1 1440 We heenTs SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [1442 VOTING [ ] 896 ARBITRATION
IMMIGRATION STRATIVE
1} 210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS l Te OceOURE ACTIREVIEW OR
CONDEMNATION = [ 1443 ROUSING [ ] 462 NATURALIZATION APPEAL OF AGENCY DECISION
{$220 FORECLOSURE ACCOMMODATIONS [| 1550 CIVIL RIGHTS APPLICATION
{ }230 RENT LEASE & [ ] 485 AMERICANS WITH LiS5S PRISON CONDITION = [ ] 465 OTHER IMMIGRATION [ ] 850 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - 1 580 CIVIL DETAINEE ACTIONS STATE STATUTES
{ 1240 TORTS TO LAND [1448 SE ee ITH CONDITIONS GF CONFINEMENT
11245 oie DISABILITIES -OTHER
{ }290 ALL OTHER [ 1448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER

Check YES only if demanded in complaint
JURY DEMAND: ClYEs &NoO

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N-Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

iF SO, STATE:
JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Reiatedness form (Form IH-32).
 

Case 1:20-cv-05083-RA Document1 Filed 07/02/20 Page 6 of 10

(PLACE AN x IN ONE BOX ONLY} ORIGIN
£1 1 originat [_] 2 Removed from [13 Remanded {] 4 Reinstated or [[] 5 Transferred rom 1716 Muttidistrict O7 Appeal to District
. sf) Tytetri Litigation dudge from
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
CJ q. all parties represented = court

(_]8 Multidistrict Litigation (Direct Fite)
["] b. Atleast one party

is pro se,
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION iF DIVERSITY, INDICATE
1 US. PLAINTIFF []2 U.S. DEFENDANT []3 FEDERAL QUESTION = _]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY}
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant}

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE ryt fy CITIZEN OR SUBJECT OF A L73[}3 INCORPORATED and PRINCIPALPLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE £}2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION []6 [I }6

OF SUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES}

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 48, 20 or 24.

Checkone: THIS ACTION SHOULD BE ASSIGNED TO: = [[] WHITE PLAINS [| MANHATTAN

 

DATE SIGNATURE OF ATTORNEY OF RECORD nwo TO PRACTICE IN THIS DISTRICT
L] YES (DATE ADMITTED Mo. Yr. )
RECEIPT # Attorney Bar Code #

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.
Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
 

Case 1:20-cv-05083-RA Document1 Filed 07/02/20 Page 7 of 10

JS 44CiSDNY CIVIL COVER SHEET

REV, 06/01/17
The J5-44 civil cover sheet and the information contained herain neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local mies of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

Joseph J. Waske Lehman Brothers Hoidings Inc., et al

22862 Via Genoa, Dana Point, CA 92629

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Pro Se Garrett Fails - Weil, Goishal and Manges
949-517-8330 767 Fifth Ave
Jwaske3@yahoo.com New York, NY 10153

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE
{DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
Notice of Appeal for Order Denying (60678) (1) Motion to Reclassify (60337);
{1I) Motion to Reserve for Motion to Raclassify (60448) and (III} Motion for Summary Judgment

; {6 O4 84) ; Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[]yYesH} Hon, S. Chapman

& Case No, 08-13555

if yes, was this case Vol.[_]Invel. ["] Dismissed. No [x] Yes [| Ifyes. give date

(S THIS AN INTERNATIONAL ARBITRATION CASE? No [| Yes []
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[] 367 HEAL THICAREY 378 FALSE CLAIMS
[11#0 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUGRELATED 1422. APPEAL i]
[ 120 MARINE []315 AIRPLANE PRODUCT INJURY/PROBUCT LIABILITY“ geazume OF PROPERTY 28 USG 158 { 376 QUI TAM
{1430 MILLER ACT LIABILITY [ 1385 PERSONAL INJURY 21 USC. 881 [ ] 423 WITHDRAWAL [ ]400 STATE
[ ] 7140 NEGOTIABLE { 1326 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 gg9 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
1} 156 RECOVERY OF — { ]330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LABILITY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY ] ] 460 DEPORTATION
OF JUDGMENT —[ ]340 MARINE PERSONAL PROPERTY [ 1820 COPYRIGHTS [ ]470 RACKETEER INFLU-
151 MEDICARE ACT — [ 1345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
5 VERY OF LIABILITY [ ] 370 OTHER FRAUD ORGANIZATION ACT
DEFAULTED []380MOTOR VEHICLE = [ 3717 RUTHIN LENDING ‘| 835 PATENT-ABBREVIATED NEW ORUG APPLICATION (RICO)
STUDENT LOANS = [ ]355 MOTOR VEHICLE { ] 840 TRADEMARK { ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY { ]490 CABLE/SATELLITE TV
{) 153 RECOVERY OF — [ ]360 OTHER PERSONAL
OVERPAYMENT INJURY [ 1380 OTHER PERSONAL LABOR | ] 861 HIA {13959 | ] 850 SECURITIES:
OF VETERAN'S [ 1362 PERSONAL INJURY - PROPERTY SAMAGE | ] 862 BLACK LUNG (923} COMMODITIES!
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE —[ ]710 FAR LABOR { ] 863 DIWC/DIVNW (408(g)) EXCHANGE
[7160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT { ] B64 SSID TITLE XVI
surrs { ]720 LABOR/MGMT ] ] 865 RSI t405¢gy)
{ } 198 OTKER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT i ] 463 ALIEN DETAINEE [ ] 74D RAILWAY LABOR ACT ACTIONS
[ }195 CONTRACT 1 ] 510 MOTIGNS 7G [1 781 FAMILY MEDICAL FEDERAL TAX SUITS { ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USG 2255 { ] 870 TAXES (U.S. Plaintiff or
{ | 196 FRANCHISE GIVE, RIGHTS 7 1530 HABEAS CORPUS [ 1790 OTHER LABOR Defendant} [ ]893 ENVIRONMENTAL
¢ 1535 DEATH PENALTY LITIGATION { 9871 IRS-THIRD PARTY MATTERS
{ ] 580 MANDAMUS & OTHER = [ 1797 EMPL RET INC 26 USC 7699 895 FREEDOM OF
[ 3440 OTHER CIVIL RIGHTS SECURITY ACT ERISA} U3 INFORMATION ACT
REAL PROPERTY 1 441 VOTING IMMIGRATION { ] 898 ARBITRATION
[1270 LAND [ 1442 EMPLOYMENT PRISONER CIML RIGHTS [ } 899 ADMINISTRATIVE
PROCEOURE ACTRREVIEW OR
CONDEMNATION = [ 1443 HOUSINGS { | 462 NATURALIZATION APPEAL OF AGENCY DECISION
[ ]220 FORECLOSURE ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION i
1) 230 RENT LEASE & [ 1445 AMERICANS WITH 7 ]555 PRISON CONDITION { } 465 OTHER IMMIGRATION [ ]850 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - { ]560 CIVIL DETAINEE ACTIONS STATE STATUTES
[ ) 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ] 245 TORTPRODUCT [1446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ }290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY

 

 

 

 

Check if demanded in complaint:

CHECK IF THiS IS ACLASS ACTION
UNDER F.R.C.P. 23

DEMAND §

OTHER

Check YES only if demanded in cornplaint
JURY DEMAND: CO) YEs ENO

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:
JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form JH-32).
Case 1:20-cv-05083-RA Document1 Filed 07/02/20 Page 8 of 10

(PLACE AN x IN ONE BOX ONLY) ORIGIN
Bd 4 Original ma 2 Removed from C1] 3 Remanded C7 4 Reinstated or rl 5 Transferred from (16 Multidistrict C}7 Appeal to District
Proceedi the Di Litigation Judge from
ing State Court from Reopened (Specify District) Ciransferred) Mag! Judge

. Appellate
C] a. allparties represented = Court

ci 8 Multidistrict Litigation (Direct File)
[-] b. Atteast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
1 U.S. PLAINTIFF [2 U.S. DEFENDANT [7] 3 FEDERAL QUESTION [14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE E11 G}4 CITIZEN OR SUBJECT OF A {]3[33 INCORPORATED and PRINCIPALPLACE []5 []8
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[ ]4 FOREIGN NATION [16 [I6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES} AND COUNTY (IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY (IES)

DEFENDANT(S} ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
Thereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [] WHITE PLAINS [] MANHATTAN

DATE SIGNATURE OF ATTORNEY OF RECORD NO TO PRACTICE IN THIS DISTRICT
[] YES (DATE ADMITTED Mo. Yr. )
RECEIPT # Alitomey Bar Code #

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.
Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN}
 

Case 1:20-cv-05083-RA Document1 Filed 07/02/20 Page 9 of 10

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/0117
The JS-44 civil cover sheet and the information contained herein neither repiace nor supplement the filing and service of pleadings or
other papers as required by law, except a8 provided by local rules of caurt. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
Joseph J. Waske Lehman Brothers Holdings Inc., et al
22862 Via Genoa, Dana Point, CA 92629

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Pro S¢ Garrett Fails - Weil, Gotshal and Manges
949-517-8330 767 Fifth Ave
jwaske3@yahoo.com New York, NY 10153

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
{RO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Notice of Appeal for Order Denying (60678) (1) Motion to Reclassify (60337);
(II} Motion to Reserve for Motion to Reclassify (60448) and {III} Motion for Summary Judgment

(60484) Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No Cres[7] Hon. S. Chapman

If yes, was this case Vol.[] Invol. [|] Dismissed. No [x] Yes []_ Ifyes, give date & Case No, 08-13555

1s THIS AN INTERNATIONAL ARBITRATION CASE? No CI Yes C]
{PLACE AN [xj IN ONE 8OX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY. FORFEITUREIPENALTY SANKRUPTCY OTHER STATUTES
{ Te6r HEALTHCARE! | ]} 375 FALSE CLAIMS
{ ]110 INSURANCE [ 1310 AIRPLANE PHARMACEUTICAL PERSONAL 1 1625 DRUG RELATED p<] 422 APPEAL
{]120 MARINE [ 315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY ges sme OF PROPERTY 28 USC 158 [1376 QUI TAM
§ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC.8Bt 1 ]423 WITHORAWAL [ 1400 STATE
£740 NEGOTIABLE [ 1820 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 gq9 OTHER 2B USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL { }410 ANTITRUST
[ ] 150 RECOVERY OF [1330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABELITY [ ]460 DEPORTATION
OF JUDGMENT —[ ] 340 MARINE PERSONAL PROPERTY { $826 COPYRIGHTS [ 1470 RACKETEER INFLU-
{1154 MEDICARE ACT = { 1345 MARINE PRODUCT { }830 PATENT ENCED & CORRUPT
152 RECOVERY OF LIABILITY [ 1876 OTHER FRAUD _ ORGANIZATION ACT
0 DEFAULTED 1 1250 MOTOR VEHICLE { [371 TRUTH INLENDING | 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUCENTLOANS §[ }355 MOTOR VEHICLE { 1840 TRADEMARK { ]480 CONSUMER CREDIT
{EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY {]490 CABLE/SATELLITE TV
{ } 153 RECOVERY OF —[. ] 360 OTHER PERSONAL
OVERPAYMENT INJURY { ]380 OTHER PERSONAL LABOR [ 1881 HIA (1395H) [ ] 860 SECURITIES!
OF VETERAN'S = {1362 PERSONAL INJURY - PROPERTY QAMAGE | ]882 BLACK LUNG (923) COMMODITIES!
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE = { 1710 FAIRLABOR | 1863 DIWC/DIWW (405(9)) EXCHANGE
{ ] 760 STOCKHOLDERS PRODUCT LEABILITY STANDARDS ACT = { 1864 SSID TITLE Xv!
SUITS [ ]720 LASCRMGMT { ]865 RSI (405%g))
[ 1190 OTHER PRISONER PETITIONS RELATIONS [ }890 OTHER STATUTORY
CONTRACT [ ]483 ALIEN DETAINEE [ 7740 RAILWAY LABOR ACT ACTIONS
[ 1198 CONTRACT { ]$10 MOTIONS TO L] 78% FAMILY MEDICAL FEDERAL TAX SUITS [ }891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABLITY 28 USG 2255 [ ]870 TAXES (U.S. Plaintiff or
{ ] 196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ] 780 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION 11871 RS THIRD 2 BARTY MATTERS
540 MANDAMUS & OTHER = [ 1791 EMPL RET INC 26 USC 895 FREEDOM OF
11440 ‘ree U ae CURITY ACT (ERISA) eee NEORMATION ACT
REAL PROPERTY 1 ]441 VOTING GRA { ] 896 ARBITRATION
IMMIGRATION
{]210 LAND [ 1442 EMPLOYMENT PRISONER CIVIL RIGHTS f EOC CE Me RENEW OR
CONDEMNATION { 1443 HOUSING 1 ]482 NATURALIZATION APPEAL OF AGENCY DECISION
[ ]220 FORECLOSURE ACCOMMODATIONS = [ ] 550 CIVIL RIGHTS APPLICATION
{ 1230 RENT LEASE & [ ]445 AMERICANS WITH []555 PRISON CONDITION = [ ] 485 OTHER IMMIGRATION [ } 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - { 1560 CIV. DETAINEE ACTIONS STATE STATUTES
[ )240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1248 TORTPRODUCT [1445 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ 3280 ALL OTHER [ }448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
BO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.O.NLY.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

 

Check YES only if demanded in complaint
JURY DEMAND: Clyes KNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form 4-32).
 

Case 1:20-cv-05083-RA Document1 Filed 07/02/20 Page 10 of 10

{PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original ; C] 2 Removed from (3 Remanded C] 4 Reinstated or C] 5 Transferred from 6 Mu Kidistrict CT 7 App arto istrict
Proceeding State Court from Reopened (Specify District) 9 9
Appellate (Transferred) Magistrate Judge

[_] a. allparties represented Court

(18 Muttidistrict Litigation (Direct Fite)
[-] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
1 U.S. PLAINTIFF []2 U.S.DEFENDANT []3 FEDERAL QUESTION []4 DivERsiTY CITIZENSHIP BELOW.

(U.S. NOT A PARTY}
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY}

{Place an [X] in one box for Plaintiff and one box for Defendant}

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE 1]1 []1 CITIZEN OR SUBJECT OF A []3[ 73 INCORPORATED and PRINCIPALPLACE []5 [}5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []J4[]4 FOREIGN NATION [316 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Locai Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [] WHITE PLAINS [] MANHATTAN

SIGNATURE OF ATTORNEY OF RECORD ry NO. ED TO PRACTICE IN THIS DISTRICT

[ ] YES (DATE ADMITTED Mo. Yr. )
RECEIPT # Attorney Bar Code #

DATE

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.
Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
